Title: From George Washington to Major General William Heath, 11 November 1779
From: Washington, George
To: Heath, William


        
          Dear Sir
          Head Quarters West point 11th Novr 1779.
        
        Your several favors came to hand yesterday while I was absent. Edwards of Sheldons Regiment, under sentence of death, was represented, by the Major, as a vicious fellow, and a proper subject to make an example, which seems necessary at this time, as I am informed that two Natives went off from Moylans a few days ago, and carried with them four very valuable Horses. I cannot therefore grant the prayer of Edwards’s petition.
        Be pleased to acquaint Colo. Armand of my approbation of his behaviour, and return him my thanks for the good conduct of his enterprize against Majr Bearmore. I shall take an opportunity of representing the matter to Congress the first time I have occasion to write to them. The Horses &ca taken are for the benefit of the Captors.
        On my way to Pompton, I was met at Ramapough by Golding, one of the persons mentioned by you. He had a pass from General Hogun who commands at Philada and came up with a request, that he might be discharged from Colo. Nichola’s Regt, in which he is at present inlisted, upon his obtaining a Man to serve in his room. I, knowing nothing further respecting him, signified my approbation of this, and he returned immediately to Philada. He says he married a Woman of some property there, and produced Deeds for real Estates, which he has acquired in consequence of his marriage and some dealings in trade. I think you had best, in answer to Mr Sargent, represent the above, with the antecedent circumstances with which you are acquainted. Golding having married and acquired property will probably remain quietly with us, and it will perhaps be as well to overlook his former inlistment and desertion, and recommend it to the Attorney General, as he is still a person of suspicious Character, to lay him under security for his good behaviour. I know not what to say respecting Gaffney. He seems from your account to know too much for a soldier, and the bringing him to trial would probably occasion much trouble in procuring Witnesses. I therefore think you may as well acquaint Mr Sargent with his Character also, and let the Civil Authority either confine him or take security as they may judge proper. I am Dear Sir Your most obt Servt
        
          Go: Washington
        
       